Case 8:19-bk-11889-SC   Doc 204 Filed 03/04/20 Entered 03/04/20 16:12:03   Desc
                         Main Document    Page 1 of 12
Case 8:19-bk-11889-SC   Doc 204 Filed 03/04/20 Entered 03/04/20 16:12:03   Desc
                         Main Document    Page 2 of 12
Case 8:19-bk-11889-SC   Doc 204 Filed 03/04/20 Entered 03/04/20 16:12:03   Desc
                         Main Document    Page 3 of 12
Case 8:19-bk-11889-SC   Doc 204 Filed 03/04/20 Entered 03/04/20 16:12:03   Desc
                         Main Document    Page 4 of 12
Case 8:19-bk-11889-SC   Doc 204 Filed 03/04/20 Entered 03/04/20 16:12:03   Desc
                         Main Document    Page 5 of 12
Case 8:19-bk-11889-SC   Doc 204 Filed 03/04/20 Entered 03/04/20 16:12:03   Desc
                         Main Document    Page 6 of 12
Case 8:19-bk-11889-SC   Doc 204 Filed 03/04/20 Entered 03/04/20 16:12:03   Desc
                         Main Document    Page 7 of 12
Case 8:19-bk-11889-SC   Doc 204 Filed 03/04/20 Entered 03/04/20 16:12:03   Desc
                         Main Document    Page 8 of 12
Case 8:19-bk-11889-SC   Doc 204 Filed 03/04/20 Entered 03/04/20 16:12:03   Desc
                         Main Document    Page 9 of 12
Case 8:19-bk-11889-SC   Doc 204 Filed 03/04/20 Entered 03/04/20 16:12:03   Desc
                        Main Document     Page 10 of 12
Case 8:19-bk-11889-SC   Doc 204 Filed 03/04/20 Entered 03/04/20 16:12:03   Desc
                        Main Document     Page 11 of 12
Case 8:19-bk-11889-SC   Doc 204 Filed 03/04/20 Entered 03/04/20 16:12:03   Desc
                        Main Document     Page 12 of 12
